Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that the burden on the Patent Office to consider all the groups is less than the burden on the applicant to prosecute separately.  This is not found persuasive because there is a burden on the examiner to search and prosecute method and product claims.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2022 and 03/08/2022 have been considered by the examiner.




Allowable Subject Matter
Claims 1-15 are allowed.
It is well known to deposit a 2D transition metal dichalcogenide by atomic layer deposition as noted in Balasubramanyam et al. (ACS Materials Letters article) and by chemical vapor deposition as noted in You et al. (Nano Convergence article).
With respect to oxidation, it is well known to deposit a layer by atomic layer deposition and oxidizing a first precursor surface with a second precursor as noted in Chang et al. (2013/0093048).  It is also well known to deposit 2D transition metal dichalcogenides on nanoribbons using O2 dissociation and chemisorption as noted in Longo et al. (2D Materials article).
Lastly, it is well known to depositing thin layers of transition metal dichalcogenides using atomic layer deposition to expose a substrate to a first transition metal precursor followed by an oxidizing precursor, a second transition metal precursor, and a sulfur precursor as noted in Mane et al. (2019/0382893).  It is also well known to deposit and etch thin layers of transition metal dichalcogenides as noted in Mane et al. (2019/0279870).  However, the references fail to teach or suggest oxidizing at least a portion of the first monolayer to provide an oxidized portion and removing the oxidized portion to provide an atomic layer nanoribbon comprising the transition metal dichalcogenide material.

This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected with traverse in the reply filed on 04/25/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/25/2022